Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-6 are presented in the instant application, all of which are ready for reconsideration.
Terminal Disclaimer
2.    The terminal disclaimer filed on 03/26/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent numbers 10031683, 10275167, 10025515, 9696926, 10725674, 10275168 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 is directed to: A computer program product for providing service functions by providing a service address space for diagnostic collection. These claims contain allowable subject matter over the cited prior art because the cited prior art does not teach or fairly suggest the combination of all limitations as in the instant claims. As the instant claims are substantially similar in scope with the claims of the parent application(s) 16035655, the rationale provided in the notice of allowance dated 12/18/18 dated 8/1/18 for application 16035655 pertaining to allowability is relevant to the instant claims, with minor differences considered.
	The most relevant prior art found is understood to include the following references:
	Bruce (US 2008/0222398 Al), part of the prior art made of record, teaches: 
i.    A service address space, a co-processor, and a main processor in paragraph [0016] through the use of copying a portion of a shared address space for a cache of each processor.
ii.    The copying of portions of an address space in paragraph [0016] by maintaining a coherent copy of portions of an address range in the cache of a processor.
iii.    And updating the addresses space in paragraph [0016] by using coherency messages to change the state of local caches of the processor.

	Deneau (WO 02/086730 A2), part of the prior art of record, teaches a service co-processor and a main processor in pg2, lines 36-37 by having a first processor in communication with a second processor.



	Michalak et al., (US 2009/0089515 Al), part of the prior art made of record, teaches an initial copy of a service address space in paragraph [0071] by reading and copying a range of memory addresses.

	Grover US PGPUB # 20050015579 teaches an exception-handling scheme supports an embedded system. An exception handler records information related to the exception. An intelligent recovery agent determines if the erroneous process should be terminated, recovered, etc. The recovery agent also determines the most efficient recovery method, etc. A post-exception analysis tool identifies the cause of the exception. Grover lacks a teaching of a copied service address space and a clock value according to which service functions are performed.

	Gandin US PGPUB # 20090288101 teaches a service exception resolution framework provides a centralized exception handling console (EHC) used to reprocess unfulfilled service requests that have result in service request exceptions. However Gandin lacks a teaching of a copied service address space and a clock value according to which service functions are performed.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	The primary reason for the indication of allowable subject matter of independent claim 1 in the instant application is the combination of claim limitations, with the inclusion of : "... create and maintain an independent copy of a main address space provided to a main processor in the form of a service address space; determine a clock value for initiating a service function designated by the command packet;  receive storage delta packets from the main processor and apply the storage delta packets to the service address space until reaching the clock value; and initiate the service function at the clock value."
	
	The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the use of a co-processor, the copying of data to a main address space, and storage updates, it does not teach the limitations indicated immediately above.
	Dependent claims are allowable based on dependency merits.
	Any comments considered necessary by applicant must be submitted no later than the payment

submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marwan Ayash at (571)270-1179.  The examiner may be reached via email for unofficial correspondence at marwan.ayash@uspto.gov.  The examiner can normally be reached 9a-730p M-R.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Marwan  Ayash/ - Examiner - Art Unit 2133


/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133